Case 13-50530-CSS   Doc 772-30   Filed 08/21/20   Page 1 of 6




Exhibit 139
                          Case 13-50530-CSS             Doc 772-30           Filed 08/21/20   Page 2 of 6




      From:                              Rich Ehrilch
      Sent:                              Friday, April 08, 2011 4:19 PM
      To:                                T. Michael Riggs (mriggs@Jackcooper.com)
      Subject:                           Emaiiing: Project Eagle Term Sheet v3.0
      Attachments;                       Project Eagle Term Sheet v3.0.pdf




      Attached is the confidential restructuring term sheet we discussed.




Confidential                                                                                                BDCM0007316
              Case 13-50530-CSS              Doc 772-30        Filed 08/21/20         Page 3 of 6

                                                                               Draft dated April 8, 2011
                                                                          For Discussion Purposes Only



                                        Allied Systems Holdings, Inc.
                                       RESTRUCTURING TERM SHEET
                                             As of April 8, 2011

  The following is a summary (the Restructuring Term Sheet ) of certain material terms of a proposed
  restructuring (the "Restructuring") between Seller, Lenders and Buyer. It was drafted by Black Diamond
  Capital Management LLC ("Black Diamond ), a Lender, to further discussions between the parties.
  Black Diamond is not affiliated with the Seller or Buyer, nor does it represent the Seller or Buyer. Black
  Diamond provides no assurances that any of the parties involved will agree to the proposed terms. This
  Restmcturmg Term Sheet is not enforceable or binding on any of the parties and is for discussion
  purposes only. The Restructuring Term Sheet does not contain all the terms, conditions, and other
  provisions of the Restructuring and the transactions contemplated by this Restmcturing Term Sheet are
  subject to conditions to be set forth in the documentation governing the Restructuring, Capitalized terms
  not immediately defined shall have the meanings ascribed to them in subsequent provisions of this
  Restructuring Term Sheet or, if not defined herein, shall have the meanings ascribed to them in the Loan
  Documents.


  SUMMARY: The following summary, and all of the provisions that follow other than the Other Terms
  and Conditions set forth at the end of this Restructuring Term Sheet, contemplate consummating the
  Restructuring outside of court proceedings , To the extent that court proceedings are considered necessary
  or desirable, the parties agree to make best efforts to modify the term sheet to accommodate such
  proceedings.


  As of the Effective Date, (i) Seller will sell its majority common equity interests in the Borrowers to the
  Buyer for [$xx], (ii) The First Lien Lenders will exchange their existing debt for loans under the New
  Facilities and receive 10% of the common stock of the Buyer (iii) Second Lien Lenders will convert all of
  the 2 lien debt into a 5% common equity stake in the Buyer, (iv) Seller will reimburse First and Second
  Lien Agent for all reasonable administrative costs and legal costs incurred to date, and (v) all existing
  unfunded commitments under the First Lien Loan Documents will be terminated (to the extent they have
  not already been terminated).

  I. Parties; Existing Documents


  Obligors Allied Systems Holdings, Inc. and Allied Systems, LTD. (L.P.) (the
                       Borrowers ) and Certain Subsidiaries of the Borrowers.

  Seller Yucaipa American Alliance Fund I, LP and Yucaipa American. Alliance
                     (Parallel) Fund I, LP.

  First Lien Lenders The Revolving, LC Usage mid Term Loan lenders from time to time under the
                            First Lien Loan Documents.


  Second Lien Lenders The Term Loan lenders from time to time under the Second Lien Loan
                            Documents.


  Lenders First and Second Lien Lenders

  Agents (i) The CIT Group/Business Credit, Inc. ( CIT ) in its capacity as First Lien
                      administrative agent (the Administrative Agent ' ) and as collateral agent (the
                       Collateral Agent ' ) under the First Lien Loan Documents and the Security




                                                                                                Confidential



Confidential                                      BDCM0007317
                           Case 13-50530-CSS              Doc 772-30        Filed 08/21/20         Page 4 of 6

                                                                    RESTRUCTURING TERM SHEET DATED AS OF APRIL 8, 2011
                                                                                                               DRAFT
                                                                                       FOR DISCUSSION PURPOSES ONLY


                                         Documents; and


                                         (ii) Bank of New York Mellon in its capacity as successor Second Lien
                                         administrative agent (the "Administrative Agent ) and successor collateral agent
                                         (the "'Collateral Agent1') under the Second Lien Credit Agreement and the
                                         Security Documents

               New First Lien Agent TBD

               Loan Documents            The Amended and Restated First Lien Secured Super-Priority Debtor in
                                         Possession and Exit Credit and Guaranty Agreement, dated as of March 30,
                                         2007 (as in effect on the date hereof, and subject to the amendment and
                                         restatement thereof in accordance with this Restructuring Term Sheet, the
                                         "Loan Agreement"), among the Obligors, the Administrative Agent and the
                                         Lenders and, together with the Notes (if any) and the Security Instruments, the
                                         WLoan Documents'", All obligations owing m respect of any of the Loan
                                         Documents, whether prior to or after the Effective Date, the Obligations ).

               Buyer                     Jack Cooper Holdings Corp.

               Effective Date            The date that is to become the effective date of the Restructuring (the Effective
                                         Date").



               II.      New Facilities

               First Out Term      Except as provided below, the rights and terms for the First Out Term A Debt shall be
               A Debt              governed by the Loan Documents:

                                   (a) The Outstanding Revolving Loan under the existing credit agreement will be
                                           converted into a First Out Term A Loan.

                                   (b) Original principal amount of approximately $39,1 million (the amount
                                           outstanding from time to time, referred to in (d) below, the First Out
                                           Principal"):, [this amount represents principal and unpaid accmed interest
                                           under the current facility].

                                   (c) First lien security interests (in the name of the Collateral Agent) in all the
                                            assets of the Obligors on apari passu basis with the first lieu security
                                            interests and the Second Out Term A Debt.

                                   (d) First Out Term A Debt to be repayable in full prior to the Second Out Term
                                           A Debt.

                                   (e) Interest paid on the First Out Principal monthly in cash at LIBOR plus 4.0%.

                                   (f) Post-default rate ofaii additional 2.0%.

                                   (g) Maturity date of December 15, 2014.

               Second Out          Second Out Temi A Debt of the Borrower with the following rights and terms:
               Term A Debt
                                   (a) The Outstanding Principal Balances under the Temi Loan and the LC Usage
                                           Loans will be converted into the Second Out Term A Debt

                                   (b) Original principal amount of approximately $232.1million, the SewndOut




                                                          Page 2 of 4                                        Confidential




Confidential                                                                                                               BDCM0007318
                         Case 13-50530-CSS               Doc 772-30          Filed 08/21/20       Page 5 of 6

                                                                     RESTRUCTOmNG TERM SHEET DATED AS OF APRIL 8, 2011
                                                                                                                 DRAFT
                                                                                           FOR DISCUSSION PURPOSES ONLY


                                          Principal"'), [this amount represents principal and unpaid accrued interest
                                          under the current facility]

                                  (c) First lien security interests (in the name of the Collateral Agent) in all the
                                           assets of die Obligors on a.pari passn basis with the first lien security
                                           interests and the First Out Term A Debt.

                                  (d) Second Out Term A Debt to be repayable in full after the First Out Debt.

                                  (e) Interest on the Second Out Principal at (i) (I) the greater of (A) the one-
                                          month LIBO Rate and (B) 2.0%,phtS (II) 4.0% in cash paid monthly, plus (ii)
                                          4,0% PIK interest capitalized monthly.

                                  (f) Post-default rate of an additional 2.0%, and post-acceleration (voluntary or
                                          involuntary) all interest payable in cash only.

                                  (g) Maturity date of December 15, 2014.

               New Equity Post-Effective Date, The Buyers' fully diluted common equity ("Ne^v Equity )
                                  ownership structure:

                                  (a) 85% Common Equity to existing holders

                                  (b) 10% Common Equity to First Lien Lenders that convert into the Second Out
                                         Term A Debt.

                                  (c) 5% Common Equity to Second Lien Lenders

                                  Note, ultimate structure, including nature of legal entity and form of equity interests
                                  consistent with the needs of the parties.


               III. Financial Provisions

               Payment The cash proceeds from the sale of any assets of the Borrower net of transactions
               Waterfall costs and property taxes, as well as any amounts received after acceleration (whether
                                 voluntary or involuntary), shall be applied to the then-outstanding balance of the
                                 facilities as follows (the "Payment Waterfall}:

                                  (a) First, to any Obligations then due to the Administrative Agent and the
                                           Collateral Agent, including for professional fees (regardless of whether
                                           related to the asset sale in question);

                                  (b) Second, to the First Out Term A Debt in the following order of priority; (1)
                                          accmed cash interest, (ii) the principal amount of the First Out Term A Debt,
                                          and (iv) any other Obligations payable in respect of the First Out Term A
                                          Debt;
                                  (c) Third, to the Second Out Term A Debt and the First Lien Hedges m the
                                          following order of priority: (i) accmed cash interest, (ii) accmed but not yet
                                          capitalized PIK interest, (iii) the capitalized Pre-Closing Interest and PIK
                                          interest included in the Second Out Priticipal; (iv) ratably to the principal
                                          amount of the Second Out Principal and (vi) any other Obligations payable in
                                          respect of the Second Out Term A Debt;

               Guarantees Buyer will guarantee the new facilities and provide senior secured liens on their
                                  current assets that are junior to any existing liens.




                                                          Page 3 of 4                                        Confidential




Confidential                                                                                                                BDCM0007319
                             Case 13-50530-CSS               Doc 772-30     Filed 08/21/20         Page 6 of 6

                                                                     RESTRUCTURING TERM SHEET DATED AS OF APRIL 8, 2011
                                                                                                                 DRAFT
                                                                                           FOR DISCUSSION PURPOSES ONLY


               IV.      Miscellaneous

               Business Plan      Buyer will present a business plan to First Lien Lenders with five year projections to
                                  include income statement, balance sheet and cash flow statement,

               Employees          TBD

               Board of           TBD
               Directors


               Rating             The facilities will be rated by Moody s and S&P
               Requirement

               Transaction        Buyer will pay all legal costs associated with new credit facility and restructuring.
               Costs

               Documentation      Restructuring documentation to be satisfactory to the parties and their counsel. Loan
                                  and security documents to be drafted by First Lien Lenders counsel, with
                                  involvement as appropriate by the Administrative and Collateral Agent and its special
                                  counsel;


               Structuring and    TBD
               Tax: Issues


               Waivers and        TBD
               Releases


               Transaction        The New Facilities will include provisions to protect the Borrower s business and
               Specific           asset value and to ensure that the Buyer does not favor its existing subsidiaries over
               Covenants          the Borrower. Such provisions to include, but are not limited to, restrictions on
                                  dividends (at the subsidiary mid the parent level), restrictions on asset sales or
                                  transfers (including transfers of customer contracts), minimum capex requirements,
                                  cash payments for use of Borrowers' assets by other subsidiaries, excess cash flow
                                  sweeps and/or minimum amortization.


               Other Terms        The representations, warranties and covenants will be usual and customary for
               and Conditions     facilities of this type.




                                                             Page 4 of 4                                     Confidential




Confidential                                                                                                               BDCM0007320
